Citation Nr: 0501113	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-30 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran has been certified by the service department as 
having had active service on November [redacted], 1944.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, The Republic of the 
Philippines.



FINDINGS OF FACT

1.  The RO denied the appellant's claim in October 1952; that 
became final absent a timely appeal.

2.  At the time of the 1952 RO decision, of record were lay 
affidavits to the effect that the veteran had died, probably 
of malaria, on November [redacted], 1944; and the service department 
had certified that the veteran had had active duty only on 
November [redacted], 1944 and that he had died that same day of 
"unknown sickness". 

3.  Additional evidence submitted since 1952 relates to the 
appellant's husband having had malaria, and also having been 
injured in combat and dying in September 1944; this is new in 
that it was not present before, but it is not material as it 
does not bear directly and substantially on the specific 
matter and is not so significant that it must be considered 
in order to fairly decide the merits of the claim. 



CONCLUSION OF LAW

The additional evidence presented since the 1952 RO decision 
is not new and material, and the claim for service connection 
for the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. 
§ 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  To the extent 
possible, development has been undertaken herein.  The 
appellant has indicated that she is aware of what is required 
in the way of evidence and as discussed below, nothing 
further is known to now exist which would benefit her claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

There may be additional evidence available, i.e., personal 
affidavits.  However, in the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  

Further development and further expending of VA's resources 
are not warranted.  Any "error" (of which there is none) to 
the appellant resulting from this Board decision does not 
affect the merits of her claim or her substantive rights and, 
therefore, is deemed to be harmless.  See 38 C.F.R. § 20.1102 
(2003).


Criteria

Pursuant to 38 U.S.C.A. § 7104(b), a decision may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  Additionally, 
pursuant to 38 U.S.C.A. § 7105(c), a decision by the Board or 
RO may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  The 
exception to these rules is described under 38 U.S.C.A. § 
5108, which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, [VA] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a Board decision 
has been issued and once a rating decision becomes final, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7104(b); 7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the appellant has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  

Some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability and is, therefore, new and material.  
See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If 
no new and material evidence is presented to reopen the 
claim, the prior denial remains final.  See 38 U.S.C.A. § 
7105.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of the claim.  See Evans, op. cit.  The evidence received 
subsequent to the last final decision is presumed credible 
for purposes of reopening the claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  See Duran v. Brown, 7 Vet. App. 216, 
220 (1995); Justice v. Principi, 3 Vet. App. 510, 513 (1992); 
and Robinette v. Brown, 8 Vet. App. 68, 75-76 (1995).

The term "veteran" means "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2) (West 1991 & Supp. 2003).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for the purpose of receiving various VA 
benefits, including pension, compensation, dependency and 
indemnity compensation, and burial benefits.  38 C.F.R. §§ 
3.40, 3.41 (2003).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203 
(2003).

The Philippine government has its own laws and regulations 
which permit recognition of military service that is not 
recognized by the U.S. Army.  

There have been no documents submitted by the appellant that 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable 
proof of service.  

Documents from the Philippine government as to recognized 
service in their (as opposed to the U.S.) military also may 
not be accepted as verification of the appellant's service 
for the purpose of receiving VA benefits.

More importantly, utilizing all pertinent information of 
record for a search of records, the Department of the Army 
reported that the appellant's late husband did not render 
valid service in the Armed Forces of the United States either 
as a member of the Philippine Commonwealth Army (USAFFE) or 
as a recognized guerilla except for a single day as stated; 
the service department confirmed this on a number of separate 
occasions of record. 

The service department's findings are binding and conclusive 
upon VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). 

Although she argues that her husband had appropriate service, 
the appellant is not qualified to render such a decision, and 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows:

(a) General. The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  (b) Principal cause of death. The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  (c) 
Contributory cause of death. (1) Contributory cause of death 
is inherently one not related to the principal cause.

In determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  

(2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability. 
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  

(3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  

(4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

The appellant is entitled to service connection for the cause 
of the veteran's death if she can establish that a disability 
incurred or aggravated by service, or proximately due to or 
the result of service connected disability, either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where the issue involves such a question of medical 
causation, competent evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran had any disorder that was related to his period of 
active service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

At the time of the original claim, filed in 1949, of record 
was a certification by the service department that the 
appellant's husband had entered into a casualty status prior 
to the recognition of his unit.  Documentation was of record 
to the effect that he had been with unrecognized Guerrilla 
unit(s) from sometime in 1942 until November 1944.  Also of 
record was an affidavit to the effect that he had died on 
November [redacted], 1944, the sole day of active service as 
certified by the service department, due to an unidentified 
illness or malaria.  He died in the "line of duty".

The decision originally rendered by the RO in 1949 and 
confirmed in January 1951 and October 1952, primarily on the 
basis of certifications of service, was to the effect that 
certified service had extended to that single day only, 
November [redacted], 1944.  The service department had undertaken 
recertification procedures on several occasions, reports from 
which are in the file.  The decision was to the effect that 
the

(o)fficial service report on file in this 
case shows that the veteran rendered 
recognized guerrilla service from 11-[redacted]-
1944 to 11-[redacted]-1944 (one day only), with a 
holding of died in line of duty on that 
date.

A careful review has been made of the 
evidence of record which appears to be 
the best obtainable.  Considering this 
case in its entirety, it is the decision 
of this Board, based on well established 
and accepted medical principles that the 
fatal disease had its inception prior to 
the beginning of the veteran's recognized 
service with the armed forces of the 
United States and was not aggravated by 
such service, any increase in the 
severity of the condition during such 
service having been due solely to the 
natural progress of the disease.  

Service connection for the cause of the veteran's death due 
to unknown sickness was denied.

The appellant was informed of the denial decision in 
correspondence from the RO dated in October 1952.

Submitted since the 1952 decision were documents from the 
Philippine service department, and affidavits to the effect 
that the appellant's husband had been in a guerrilla force 
from October 1942 until November [redacted], 1944 when he was on a 
march, became sick with malaria and died, with burial in an 
unmarked spot in the mountains.

Also of record was a Philippine Army certificate, dated in 
1946, to the effect that other individuals had been enlisted 
in July 1943 and honorably discharged on December 3, 1945.

Also submitted were affidavits to the effect that the 
appellant's husband had been serving in November 1944 when he 
was trying to evade enemy and contracted malaria, from which 
he died.

The RO confirmed the prior denial decision in a rating action 
in February 1954.

The appellant endeavored to reopen her claim in 2002 at which 
time she stated that her husband had died in September 
[rather than November] 1944 from combat wounds [rather than 
an unknown illness or malaria as she had claim originally].  
The Board finds that her arguments in this and other regards 
are lacking in essential credibility.

Thereafter, she also submitted affidavits to the effect that 
certain individuals could acknowledge, as a service comrade, 
that the appellant's husband had been injured in combat with 
the enemy on September 10, 1944, and died that same day.  
Other affidavit evidence was submitted to the effect that 
sometime during the period from September on in 1944 the 
appellant's husband was injured during enemy action and died, 
having been buried in an unmarked grace.  Municipal records 
reflected that no death certificate for such a death remained 
on file.

Thus, in sum, the service department has certified that the 
appellant's husband had a single day of guerrilla service, 
November [redacted], 1944, which was active duty, and his death was 
on that same date.  There is nothing of record to alter that 
certification by the service department, and as noted above, 
the VA is obligated to accept it as fact.

Parenthetically, the Board would note that as cited above, 
the regulations relating to aggravation have been somewhat 
liberalized since the initial decisions.  However, it remains 
in this case that there is no evidence of a medical or other 
nature for that matter to indicate that the veteran's malaria 
increased in severity on or as a result of service on 
November [redacted], 1944, and thus, even the liberalization of that 
rule does not result in any change in the ultimate 
determination warranted.  

Thus, any affidavit evidence now submitted that he died 
sometime in September 1944 is certainly new, and must be 
presumed to be credible for the purposes of reopening;  
however, it remains entirely immaterial to either the issue 
of his single day of certified service, or the fact that he 
died on that day as certified by the service.  

In any event, even if the veteran is assumed to have died in 
September 1944, as is now alleged, it does not alter that he 
was in certified guerrilla service only for a single day, 
namely in November 1944.  Thus, if he died in September 1944, 
he was clearly not on active duty at the time of death, and 
this in no way addresses or alters the well established basic 
premise of the claim.  There is no other documented evidence 
to otherwise fulfill the requirements for service connection.  
A doubt is not raised, and the claim is not reopened.


ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for entitlement to service connection 
for the cause of the veteran's death; the appeal is denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


